Appeal from the Supreme Court of California.
The appeal is dismissed for want of jurisdiction. Section 237 (a), Judicial Code, as amended, 28 U. S. C. § 344 (a). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari as required by § 237 (c) of the Judicial Code as amended, 28 U. S. C. § 344 (c), certiorari is *644granted.
Mr. Arch E. Ekdale for appellants. Messrs. Earl Warren, Attorney General of California, and Everett W. Mattoon, Assistant Attorney General, for appellees.